Citation Nr: 0811776	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-11 215	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's mother


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is the surviving son of the veteran who served 
on active duty from July 1968 to June 1971, and died in 
December 2002.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Salt Lake City RO.  In September 2006, a videoconference 
hearing was held before the undersigned; a transcript of this 
hearing is associated with the claims file.  In July 2007, 
the matter was remanded to allow the appellant's 
representative an opportunity to review the claims file.


FINDINGS OF FACT

1.  The listed cause of death is acute poisoning 
(polypharmacy) due to chronic obstructive pulmonary disease 
(COPD) and hypertension.

2.  The veteran did not have any service-connected 
disabilities.

3.  COPD and hypertension were not manifested in service; 
hypertension was not manifested in the veteran's first 
postservice year; and neither disability is shown to have 
been related to his service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

June, July, September, and October 2003 letters (prior to the 
decision on appeal) informed the appellant of the evidence 
and information necessary to substantiate the claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  May 2004 
correspondence advised him to submit evidence in his 
possession.  While the appellant did not receive regarding 
ratings or effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)), such notice would only be relevant 
if the benefit sought were being granted.
The January 2006 statement of the case (SOC) and April 2006 
and October 2007 supplemental SOCs (SSOCs) notified the 
appellant of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claim.  
While complete notice was not provided prior to the initial 
adjudication of the claim, it did not affect the essential 
fairness of the adjudication process.  He has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  The claim was readjudicated in 
October 2007 after all critical notice was provided.  He is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier, nor is it otherwise 
alleged.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

The veteran's service medical records (SMRs) are associated 
with the claims file, and VA obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record has been secured.  Absent 
any competent (medical) evidence suggesting that the cause of 
the veteran's death may be related to his service, 
development for a medical nexus opinion is not warranted.  
38 C.F.R. § 3.159; Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim. 

II. Factual Background

The veteran's service medical records are silent for 
complaints or diagnosis of hypertension or COPD.  On 
separation examination, heart, vascular system, and lungs 
evaluations were normal.  The veteran's blood pressure was 
112/64, and a chest X-ray was interpreted as negative.  In an 
associated medical history report he indicated that he had 
not had high blood pressure, shortness of breath, or a 
chronic cough.

February 1986 VA records note blood pressure readings of 
92/64 and 100/48.  

A September 1998 record notes that the veteran underwent an 
assessment to maintain his disability benefits.  The 
diagnoses included high blood pressure.  

July 2001 private records show that the veteran took 
medication intermittently for high blood pressure, and that 
he also had COPD.  

A December 2002 private medical record notes that the veteran 
was admitted for observation after taking various 
prescription medications in unknown quantities the night 
before.  He had been found by a police officer wandering down 
the street with tablets in his mouth.  The assessment was 
acute drug overdose.

A December 2002 incident report from a county sheriff's 
department notes that a police officer responding to a call 
found the veteran lying on a couch in his apartment with a 
black substance coming out of his mouth.  Attempts to revive 
the veteran were unsuccessful and he was pronounced dead at a 
private hospital.  The officer interviewed the veteran's 
friend who reported that the veteran had just returned from 
the hospital after being treated for a drug overdose.  She 
stated that she was trying to help him after he came home 
from the hospital and that she had left him to go shopping.  
When she returned, she found him on the couch and tried to 
perform CPR.

The veteran's final (amended) death certificate lists the 
cause of death as acute poisoning (polypharmacy) due to COPD 
and hypertension.

At a December 2006 videoconference hearing, the appellant's 
mother testified to the effect that the veteran had a 
psychiatric disability (post-traumatic stress disorder) which 
led to his death.  It was noted at the hearing that the death 
certificate attributed his death to polypharmacy drugs; the 
appellant's mother, who appeared at the hearing on his 
behalf, was advised of what would be necessary to establish 
service connection for the cause of his death, including 
(based on her allegation), that the veteran had a diagnosis 
of PTSD.
III. Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
diseases, such hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Neither of the two listed causes of the veteran's death 
(hypertension and COPD) was manifested in service; 
hypertension was not manifested in the first postservice 
year, and neither hypertension nor COPD is shown to have been 
related to the veteran's service.  Accordingly, service 
connection for the cause of the veteran's death on the basis 
that the primary cause of death was incurred or aggravated in 
service (and thus is service connected) is not warranted.  

As the veteran did not have any service connected 
disabilities, service connection for the cause of his death 
on the basis that service-connected disability contributed to 
cause his death likewise is not warranted.  The appellant's 
theory of entitlement appears to be that the veteran had a 
service-related PTSD which somehow (by causing the medication 
overdose?) caused his death.  As the appellant has been 
advised (including via information provided to his mother who 
was pursuing his claim on his behalf at the videoconference 
hearing), to prevail based on such a theory of entitlement it 
must be shown, at the very least, that the veteran had PTSD 
related to his service, and that such disability was a factor 
in causing/contributing to cause his death.  Here, the record 
does not include evidence that the veteran had PTSD; nor is 
there any competent (medical) evidence that a psychiatric 
disability was a cause or contributory cause of the veteran's 
death.  His death certificate does not list PTSD or any other 
psychiatric disability as a cause, and the appellant has not 
submitted (or identified for VA to obtain) any medical record 
supporting the allegation that a psychiatric disability was a 
cause of the veteran's death.  

In light of the foregoing, the preponderance of the evidence 
is against the claim, and service connection for the cause of 
the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


